Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
[                ] (the “Effective Date”), by and between TravelCenters of
America LLC, a Delaware limited liability company (the “Company”), and
[                ] (“Indemnitee”).

 

WHEREAS, Indemnitee currently serves as a [                ] of the Company and
may, in connection therewith, be subjected to claims, suits or proceedings
arising from such service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such
[                ], the Company has agreed to indemnify and to advance expenses
and costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, to the maximum extent permitted by law as hereinafter provided; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                Definitions.  For purposes of this
Agreement:

 

(a)                      “Bylaws” means the Company’s Amended and Restated
Bylaws, as they may be amended from time to time.

 

(b)                     “Change in Control” means a change in control of the
Company occurring after the Effective Date of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, such a Change in Control shall be deemed to have occurred if
after the Effective Date (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of all the Company’s
then-outstanding securities entitled to vote generally in the election of
directors without the prior approval of at least two-thirds of the members of
the Board of Directors of the Company (the “Board of Directors”) in office
immediately prior to such person attaining such percentage interest; (ii) there
occurs a proxy contest, or the Company is a party to a merger, consolidation,
sale of assets, plan of liquidation or other reorganization not approved by at
least two-thirds of the members of the Board of Directors then in office, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (iii) during any period of two consecutive years,
other than as a result of an event described in clause (a)(ii) of this
Section 1, individuals who at the beginning of such

 

--------------------------------------------------------------------------------


 

period constituted the Board of Directors (including for this purpose any new
director whose election or nomination for election by the shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board of Directors.

 

(c)                      “Corporate Status” means the status of a person who is
or was a director, trustee, manager, officer, partner or agent of the Company or
a predecessor of the Company and the status of a person who, while a director,
trustee, manager, officer, partner or agent, is or was serving at the request of
the Company or a predecessor of the Company as a director, trustee, manager,
officer, partner or agent of another foreign or domestic real estate investment
trust, corporation, partnership, limited liability company, joint venture,
trust, other enterprise or employee benefit plan.

 

(d)                     “Disinterested Director” means a director of the Company
who is not and was not a party to the Proceeding in respect of which
indemnification and/or advance of Expenses is sought by Indemnitee.

 

(e)                      “Expenses” means all expenses, including, but not
limited to, all attorneys’ fees and costs, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.

 

(f)                        “Independent Counsel” means a law firm, or a member
of a law firm, selected by the Indemnitee and reasonably acceptable to the
Company, that is experienced in matters of business law and that neither is, nor
in the past two years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement or of other indemnitees of
the Company under similar indemnification agreements), or (ii) any other party
to or participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder.

 

(g)                     “Limited Liability Company Agreement” means the
Company’s Amended and Restated Limited Liability Company Agreement, as it may be
amended from time to time.

 

(h)                     “Proceeding” means any threatened, pending or completed
claim, demand, action, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing or any other proceeding,
whether civil, criminal, administrative or investigative (including on appeal),
whether or not by or in the right of the Company, except one initiated by an
Indemnitee pursuant to Section 8.

 

(i)                         “Shares” means “Shares” as used and defined in the
Limited Liability Company Agreement.

 

Section 2.                                Indemnification — General.  The
Company shall indemnify, and advance Expenses to, Indemnitee (a) as provided in
this Agreement and (b) otherwise to the maximum

 

2

--------------------------------------------------------------------------------


 

extent permitted by Delaware law in effect on the Effective Date and as amended
from time to time; provided, however, that no change in Delaware law shall have
the effect of reducing the benefits available to Indemnitee hereunder based on
Delaware law as in effect on the Effective Date.  The rights of Indemnitee
provided in this Section 2 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 18-108 of the Delaware Limited Liability
Company Act (the “Act”), the Limited Liability Company Agreement or the Bylaws.

 

Section 3.                                Rights of Indemnification.  Indemnitee
shall be entitled to the rights of indemnification provided in this Section 3
if, by reason of his Corporate Status, he is involved, or is threatened to be
involved, as a party or otherwise, in connection with any Proceeding.  Pursuant
to this Section 3, Indemnitee shall be indemnified and held harmless from and
against any and all losses, claims, damages, liabilities, joint or several,
judgments, fines, penalties, interest, settlements or other amounts and all
Expenses incurred by him or on his behalf arising from any and all Proceedings
in which Indemnitee may be involved, or is threatened to be involved, as a party
or otherwise, in connection with any act or omission performed, or omitted to be
performed by such Indemnitee in good faith on behalf of or with respect to the
Company or by reason of Indemnitee’s Corporate Status; provided, however, that
Indemnitee shall not be indemnified and held harmless if there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 3, Indemnitee acted in bad faith or
engaged in fraud, willful misconduct, or in the case of a criminal matter, acted
with knowledge that Indemnitee’s conduct was unlawful.

 

Section 4.                                Indemnification for Expenses of a
Party Who is Partly Successful.  Without limitation on Section 3, if Indemnitee
is not wholly successful in any Proceeding covered by this Agreement, but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 4 for all Expenses incurred by him or on his
behalf in connection with each successfully resolved claim, issue or matter,
allocated on a reasonable and proportionate basis.  For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.

 

Section 5.                                Advance of Expenses.  The Company
shall advance all Expenses incurred by or on behalf of Indemnitee in connection
with any Proceeding in which Indemnitee may be involved, or is threatened to be
involved, including as a witness, by reason of Indemnitee’s Corporate Status,
within ten days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding.  Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Company as authorized by law and by this
Agreement has been met and a written undertaking by or on behalf of Indemnitee,
in substantially the form attached hereto as Exhibit A or in such form (if any)
as may be required under applicable law as in effect at the time of the
execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to

 

3

--------------------------------------------------------------------------------


 

which it shall ultimately be established that the standard of conduct has not
been met and which have not been successfully resolved as described in
Section 4.  To the extent that Expenses advanced to Indemnitee do not relate to
a specific claim, issue or matter in the Proceeding, such Expenses shall be
allocated on a reasonable and proportionate basis.  The undertaking required by
this Section 5 shall be an unlimited general obligation by or on behalf of
Indemnitee and shall be accepted without reference to Indemnitee’s financial
ability to repay such advanced Expenses and without any requirement to post
security therefor.

 

Section 6.                                Procedure for Determination of
Entitlement to Indemnification.

 

(a)                      To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification.

 

(b)                     Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 6(a) hereof, a determination with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change of Control shall not have occurred
or if after a Change of Control Indemnitee shall so request, (A) by the Board of
Directors (or a duly authorized committee thereof) by a majority vote of a
quorum consisting of Disinterested Directors, or (B) if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee, or (C) if so directed by a majority of the members of
the Board of Directors, by the shareholders of the Company; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten days after such determination.  Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom.

 

(c)                      The Company shall pay the fees and expenses of
Independent Counsel, if one is appointed pursuant to this Section 6.

 

Section 7.                                Presumptions and Effect of Certain
Proceedings.

 

(a)                     In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall

 

4

--------------------------------------------------------------------------------


 

presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 6(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption.

 

(b)                     The termination of any Proceeding by judgment, order,
settlement, conviction, a plea of nolo contendere or its equivalent, or an entry
of an order of probation prior to judgment, does not create a presumption that
Indemnitee did not meet the requisite standard of conduct described herein for
indemnification.

 

Section 8.                                Remedies of Indemnitee.

 

(a)                      If (i) a determination is made pursuant to Section 6
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advance of Expenses is not timely made pursuant to Section 5, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 6(b) within 30 days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 4 within ten days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall (A) unless the Company demands arbitration as
provided by Section 15, be entitled to an adjudication in an appropriate court
of the State of Delaware or in any other court of competent jurisdiction or
(B) be entitled to seek an award in arbitration as provided by Section 15, in
each case of his entitlement to such indemnification or advance of Expenses.

 

(b)                     In any judicial proceeding or arbitration commenced
pursuant to this Section 8, the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification or advance of Expenses, as the
case may be.

 

(c)                      If a determination shall have been made pursuant to
Section 6(b) that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 8, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification.

 

(d)                     In the event that Indemnitee, pursuant to this
Section 8, seeks a judicial adjudication of or an award in arbitration as
provided by Section 15 to enforce his rights under, or to recover damages for
breach of, this Agreement by the Company, Indemnitee shall be entitled to
recover in full from the Company, and shall be indemnified in full by the
Company for, any and all Expenses incurred by him in such judicial adjudication
or arbitration if it is determined that the Indemnitee is entitled to enforce
any of his rights under, or to recover any damages for breach of, this Agreement
by the Company.

 

Section 9.                                Defense of the Underlying Proceeding.

 

(a)                      Indemnitee shall notify the Company promptly upon being
served with or receiving any summons, citation, subpoena, complaint, indictment,
information, notice,

 

5

--------------------------------------------------------------------------------


 

request or other document relating to any Proceeding which may result in the
right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such Proceeding or to obtain proceeds
under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent the Company is thereby actually so prejudiced.

 

(b)                     Subject to the provisions of the last sentence of this
Section 9(b) and of Section 9(c) below, the Company shall have the right to
defend Indemnitee in any Proceeding which may give rise to indemnification
hereunder; provided, however, that the Company shall notify Indemnitee of any
such decision to defend within 15 calendar days following receipt of notice of
any such Proceeding under Section 9(a) above, and the counsel selected by the
Company shall be reasonably satisfactory to Indemnitee.  The Company shall not,
without the prior written consent of Indemnitee, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of Indemnitee or (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee.  This Section 9(b) shall not apply to a
Proceeding brought by Indemnitee under Section 8 above or Section 15.

 

(c)                      Notwithstanding the provisions of Section 9(b), if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld, that
he may have separate defenses or counterclaims to assert with respect to any
issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which shall not be unreasonably withheld, at the
expense of the Company.  In addition, if the Company fails to comply with any of
its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which shall not be unreasonably withheld, at the expense of the Company
(subject to Section 8(d)), to represent Indemnitee in connection with any such
matter.

 

Section 10.                          Liability Insurance.  To the extent the
Company maintains an insurance policy or policies providing liability insurance
for any of its directors, managers or officers, Indemnitee shall be covered by
such policy or policies, in accordance with its or their terms, to the maximum
extent of the coverage available for any Company director, manager or officer
during the Indemnitee’s tenure as a director, manager or officer and, following
a termination of Indemnitee’s service in connection with a Change in Control,
for a period of six years thereafter.

 

6

--------------------------------------------------------------------------------


 

Section 11.                          Non-Exclusivity; Survival of Rights;
Subrogation.  (a)  The rights of indemnification and advance of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Limited
Liability Company Agreement or the Bylaws, any agreement or a resolution of the
shareholders entitled to vote generally in the election of directors or of the
Board of Directors, or otherwise.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.

 

(b)                     In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

(c)                      The Company shall not be liable under this Agreement to
make any payment of amounts otherwise indemnifiable or payable or reimbursable
as Expenses hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

 

Section 12.                          Binding Effect.

 

(a)                      The indemnification and advance of Expenses provided
by, or granted pursuant to, this Agreement shall be binding upon and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), shall continue as to an Indemnitee who has ceased to be a director,
trustee, manager, officer, partner or agent of the Company or of another foreign
or domestic real estate investment trust, corporation, partnership, limited
liability company, joint venture, trust, other enterprise or employee benefit
plan which such person is or was serving at the written request of the Company,
and shall inure to the benefit of Indemnitee and his or her spouse, assigns,
heirs, devisees, executors and administrators and other legal representatives.

 

(b)                     Any successor of the Company (whether direct or indirect
by purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company shall be
automatically deemed to have assumed and agreed to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, provided that no such assumption shall
relieve the Company of its obligations hereunder.  To the extent required by
applicable law to give effect to the foregoing sentence and to the extent
requested by Indemnitee, the Company shall require and cause any such successor
to expressly assume and agree to perform this Agreement by written agreement in
form and substance satisfactory to Indemnitee.

 

Section 13.                          Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and

 

7

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

Section 14.                          Limitation and Exception to Right of
Indemnification or Advance of Expenses.  Notwithstanding any other provision of
this Agreement, (a) any indemnification or advance of Expenses to which
Indemnitee is otherwise entitled under the terms of this Agreement shall be made
only to the extent such indemnification or advance of Expenses does not conflict
with applicable Delaware law and (b) Indemnitee shall not be entitled to
indemnification or advance of Expenses under this Agreement with respect to any
Proceeding brought by Indemnitee, unless (i) the Proceeding is brought to
enforce rights under this Agreement, the Limited Liability Company Agreement,
the Bylaws, liability insurance policy or policies, if any, or otherwise or
(ii) the Limited Liability Company Agreement, the Bylaws, a resolution of the
shareholders entitled to vote generally in the election of directors or of the
Board of Directors or an agreement approved by the Board of Directors to which
the Company is a party expressly provides otherwise.

 

Section 15.                          Arbitration.

 

(a)                      Any disputes, claims or controversies between the
parties (i) regarding the Indemnitee’s entitlement to indemnification or advance
of Expenses hereunder or otherwise arising out of or relating to this Agreement,
or (ii) brought by or on behalf of any shareholder of the Company (which, for
purposes of this Section 15, shall mean any shareholder of record or any
beneficial owner of Shares, or any former shareholder of record or beneficial
owner of Shares), either on his, her or its own behalf, on behalf of the Company
or on behalf of any series or class of Shares or shareholders of the Company
against the Company or any director, officer, manager (including Reit
Management & Research LLC or its successor), agent or employee of the Company,
including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
including this arbitration agreement, the Limited Liability Company Agreement or
the Bylaws (all of which are referred to as “Disputes”), or relating in any way
to such a Dispute or Disputes, shall on the demand of any party to such Dispute
be resolved through binding and final arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) then in effect, except as those Rules may be modified in
this Section 15.  For the avoidance of doubt, and not as a limitation, Disputes
are intended to include derivative actions against directors, officers or
managers of the Company and class actions by a shareholder against those
individuals or entities and the Company.  For the avoidance of doubt, a Dispute
shall include a Dispute made derivatively on behalf of one party against another
party.

 

(b)                     There shall be three arbitrators.  If there are only two
parties to the Dispute (with, for purposes of this Section 15, any and all
entities comprising the Company involved in the Dispute treated as one party),
each party shall select one arbitrator within 15

 

8

--------------------------------------------------------------------------------


 

days after receipt of a demand for arbitration.  Each party shall be entitled to
appoint as its party appointed arbitrator an affiliated or interested person of
such party.  If there are more than two parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one arbitrator within 15 days after receipt of a demand for arbitration.  The
respondents, on the one hand, and the claimants, on the other hand, shall each
be entitled to appoint as its party appointed arbitrator an affiliated or
interested person of such party.  If either a claimant (or all claimants) or a
respondent (or all respondents) fail to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request the AAA to provide
a list of three proposed arbitrators in accordance with the Rules (each of whom
shall be neutral, impartial and unaffiliated with any party) and the party (or
parties) that failed to timely appoint an arbitrator shall have ten days from
the date the AAA provides such list to select one of the three arbitrators
proposed by AAA.  If such party (or parties) fail to select such arbitrator by
such time, the party (or parties) who have appointed the first arbitrator shall
then have ten days to select one of the three arbitrators proposed by AAA to be
the second arbitrator; and, if he/they should fail to select such arbitrator by
such time, the AAA shall select, within 15 days thereafter, one of the three
arbitrators it had proposed as the second arbitrator.  The two arbitrators so
appointed shall jointly appoint the third and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within 15 days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

(c)                      The place of arbitration shall be Boston, Massachusetts
unless otherwise agreed by the parties.

 

(d)                     There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators.

 

(e)                      In rendering an award or decision (the “Award”), the
arbitrators shall be required to follow the laws of the State of Delaware.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

(f)                        Except to the extent expressly provided by this
Agreement (including Section 4 and Section 8(d)) or as otherwise agreed by the
parties, each party involved in a Dispute shall bear its own costs and expenses
(including attorneys’ fees), and the arbitrators shall not render an award that
would include shifting of any such costs or expenses (including attorneys’ fees)
or, in a derivative case or class action, award any portion of the Company’s
award to the claimant or the claimant’s attorneys.  Except to the extent
expressly provided by this Agreement (including Section 4 and Section 8(d)) or
as otherwise agreed by the parties, each party (or, if there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, respectively) shall bear the costs and expenses

 

9

--------------------------------------------------------------------------------


 

of its (or their) selected arbitrator and the parties (or, if there are more
than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

(g)                     An Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between such parties relating
to the Dispute, including any claims, counterclaims, issues or accounting
presented to the arbitrators.  Judgment upon the Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(h)                     Any monetary award shall be made and payable in U.S.
dollars free of any tax, deduction or offset.  Each party against which the
Award assesses a monetary obligation shall pay that obligation on or before the
30th day following the date of the Award or such other date as the Award may
provide.

 

(i)                         This Section 15 is intended to benefit and be
enforceable by the shareholders, directors, officers, managers (including Reit
Management & Research LLC or its successor), agents or employees of any party
and the parties and shall be binding on the shareholders of any party and the
parties, as applicable, and shall be in addition to, and not in substitution
for, any other rights to indemnification or contribution that such individuals
or entities may have by contract or otherwise.

 

Section 16.                          Period of Limitations.  To the fullest
extent permitted by law, no legal action shall be brought, and no cause of
action shall be asserted, by or on behalf of the Company or any controlled
affiliate of the Company against Indemnitee, Indemnitee’s spouse, heirs,
executors or personal or legal representatives after the expiration of two years
from the date of accrual of such cause of action, and any claim or cause of
action of the Company or its controlled affiliate shall be extinguished and
deemed released unless asserted by the timely filing of a legal action within
such two-year period; provided, however, if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.

 

Section 17.                          Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  One such counterpart signed by the party against whom
enforceability is sought shall be sufficient to evidence the existence of this
Agreement.

 

Section 18.                          Headings.  The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

Section 19.                          Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of

 

10

--------------------------------------------------------------------------------


 

any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

Section 20.                          Notices.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
unless some other method of giving such notice, report or other communication is
accepted by the party to whom it is given, and shall be given by being delivered
at the following addresses to the parties hereto:

 

(a)                      If to Indemnitee, to:  The address set forth on the
signature page hereto.

 

(b)                     If to the Company to:

 

TravelCenters of America LLC
400 Centre Street
Newton, Massachusetts 02458
Attn:  Secretary

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 21.                          Governing Law.  The parties agree that this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without regard to its conflicts of laws
rules.

 

Section 22.                          Miscellaneous.  Use of the masculine
pronoun in this Agreement shall be deemed to include usage of the feminine
pronoun where appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

INDEMNITEE

 

 

 

 

 

Name:

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Directors of TravelCenters of America LLC

 

Re:  Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated                             , 20    , by and between
TravelCenters of America LLC (the “Company”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm my good
faith belief that I am entitled to receive indemnification from the Company with
respect to the Proceeding pursuant to the Limited Liability Company Agreement or
the Indemnification Agreement.

 

In consideration of the advance of Expenses by the Company for attorneys’ fees
and related expenses incurred by me in connection with the Proceeding (the
“Advanced Expenses”), I hereby agree that if there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that I am not entitled to indemnification under law, the Limited Liability
Company and the Indemnification Agreement with respect to an act or omission by
me, then I shall promptly reimburse the portion of the Advanced Expenses
relating to the claims, issues or matters in the Proceeding as to which the
foregoing findings have been established and which have not been successfully
resolved as described in Section 4 of the Indemnification Agreement.  To the
extent that Advanced Expenses do not relate to a specific claim, issue or matter
in the Proceeding, I agree that such Expenses shall be allocated on a reasonable
and proportionate basis.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on
this              day of                               , 20    .

 

WITNESS:

 

 

 

 

(SEAL)

 

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.1

 

The following individuals are parties to Indemnification Agreements with the
Company which are substantially identical in all material respects to the
representative Indemnification Agreement filed herewith and are dated as of the
respective dates listed below.  The other Indemnification Agreements are omitted
pursuant to Instruction 2 to Item 601 of Regulation S-K.

 

Name of Signatory

 

Date

Ara A. Bagdasarian
Executive Vice President

 

August 16, 2011

Jennifer B. Clark
Secretary

 

August 16, 2011

Patrick F. Donelan
Independent Director

 

August 16, 2011

Barbara D. Gilmore
Independent Director

 

August 16, 2011

Arthur G. Koumantzelis
Independent Director

 

August 16, 2011

Michael J. Lombardi
Executive Vice President

 

August 16, 2011

Thomas M. O’Brien
Managing Director and President and Chief Executive Officer

 

August 16, 2011

Barry M. Portnoy
Managing Director

 

August 16, 2011

Andrew J. Rebholz
Executive Vice President, Chief Financial Officer and Treasurer

 

August 16, 2011

Barry A. Richards
Executive Vice President

 

August 16, 2011

William J. Sheehan
Director of Internal Audit

 

August 16, 2011

Mark R. Young
Executive Vice President and General Counsel

 

August 16, 2011

 

--------------------------------------------------------------------------------